Title: William Miller to Thomas Jefferson, 24 November 1809
From: Miller, William
To: Jefferson, Thomas


          
            Sir.
            Goochland—Nov. 24th 1809.
          
          
		   
		  It does not appear by the records of this court, that any such will as Reuben Skelton’s has been proved and recorded in the said Court—nor does it appear that letters of administration has been granted to any person by the said Court—It it 
                  is presumed therefore that he was not a resident of this County at the time of his death
                  
               
          
            I am Sir—Yr Mo. Obt
            
                  
               Wm Miller
          
        